—Order,- Supreme Court, New York County (Franklin Weissberg, J.), entered January 20, 1999, which directed defendants to pay $5,000 to plaintiff’s attorneys as a disclosure sanction, unanimously modified, on the facts, to reduce the sanction to $1,000, and otherwise affirmed, without costs. Appeal from order, same court and Justice, entered January 20, 1999, which declined to entertain defendants’ application to vacate the $5,000 sanction, unanimously dismissed, without costs.
While we agree with the motion court that defendants should be sanctioned for willful noncompliance with a prior disclosure order, the amount of the sanction is excessive, and we modify *159accordingly. Concur — Ellerin, P. J., Tom, Wallach and Friedman, JJ.